Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-40 are pending in the instant application.

Information Disclosure Statement

The information disclosure statement (IDS) dated 09/21/2020, 08/04/2021, 09/22/2021, 10/07/2021, 01/11/2021, 02/03/2022, 02/15/2022, 04/07/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.
Terminal disclaimer
The terminal disclaimer filed on 05/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents US 10,786,513 have  been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
This application is a continuation of U.S. Patent Application No. 16/045,193 filed on July 25, 2018, which is a continuation of International PCT Application No. PCT/EP2017/051866 filed on January 27, 2017, which claims benefit of priority to Application No. EP16153035.7, filed on January 27, 2016, and Application No. EP16178824.5, filed July 11, 2016


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Yonglin Liu  on 05/16/2022. Please review the attached interview summary for details.
Claims are amended as follows for allowance

Examiner’s amendment for allowance
Please replace the instant claims with the following in its entirety
1-18. (Canceled)
19. (currently amended) 	A method of treating a pruritic condition in a subject, comprising administering to the subject a compound that comprises the general formula (5a"), 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein, 
R1 is an unsubstituted biphenyl or a substituted biphenyl comprising at least one -CN as a substituent; and 
R7 is an unsubstituted C1-C6 alcohol, 
wherein the compound is a positive, allosteric a2 or a3 GABAA receptor modulator.  

20. (previously presented) 	The method of claim 19, wherein R7 is an unsubstituted C3 alcohol. 

21. (previously presented)	The method of claim 19, wherein R7 is an unsubstituted isopropanol.  

22. (previously presented)	The method of claim 19, wherein the -CN is on the phenyl moiety not connected to the parent moiety.  

23. (previously presented) 	The method of claim 19, wherein R1 is a substituted biphenyl, and wherein one phenyl moiety of the biphenyl comprises at least one -F as a substituent.  

24. (previously presented) 	The method of claim 19, wherein R1 is a substituted biphenyl, and wherein each phenyl moiety of the biphenyl comprises one –F as a substituent. 

25. (canceled) 

26. (previously presented) 	The method of claim 19, wherein the subject is an animal.  

27. (previously presented) 	The method of claim 19, wherein the pruritic condition is associated with atopic dermatitis, kidney disease, liver disease, or treatment with opioids. 

28. (previously presented) 	The method of claim 19, further comprising administering a corticosteroid, gabapentinoide, an opioid-receptor antagonist, capsaicin, or a local anesthetic to the subject. 

29. (previously presented) 	The method of claim 19, wherein the compound is administered to the subject at a dose of at least 0.01 mg/kg of the subject's bodyweight. 

30. (previously presented) 	The method of claim 19, wherein the compound is administered to the subject at a dose of at least 0.03 mg/kg of the subject's bodyweight.  

31.-40. (canceled) 

41. (new)	The method of claim 19, wherein the compound is  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  



REASONS FOR ALLOWANCE
In view of the examiners amendment recited above and the following examiners statement of reasons for allowance, claims 19-24, 26-30  and  41  are found to be allowable.
The following is an examiner’s statement of reasons for allowance:  The instantly A method of treating a pruritic condition in a subject, comprising administering to the subject a compound that comprises the general formula (5a"), wherein, 
R1 is an unsubstituted biphenyl or a substituted biphenyl comprising at least one -CN as a substituent; and 
R7 is an unsubstituted C1-C6 alcohol, 
wherein the compound is a positive, allosteric a2 or a3 GABAA receptor modulator,  as recited in the instant claim limitations, is not seen to be taught or fairly suggested in the prior art, as discussed below. Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed method.
 The closest prior art of interest are :
There is no art showing the instantly claimed method of using the instantly claimed compounds in the treatment of Itch. Therefore the method as recited in the instant claim limitations, is seen to be novel and non-obvious over the teachings of the prior art.
Instant specification demonstrates the activity of the instantly claimed compound in the method of treating itch. Hence, the instantly claims are enabled and have sufficient written description in the Specification.  

Conclusion
Claims 19-24, 26-30 and 41 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629